Citation Nr: 0104477	
Decision Date: 02/14/01    Archive Date: 02/20/01

DOCKET NO.  00-11 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA 
pension benefits, in the calculated amount of $778.27.


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The appellant served on active duty from November 1968 to 
August 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 decision by the 
Committee on Waivers and Compromises (Committee) of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in St. Petersburg, Florida. 

REMAND

A preliminary review of the record discloses that this case 
must be remanded to the RO to address procedural matters.  

The Board notes that the appellant is incarcerated in a 
Florida Department of Corrections facility following 
conviction of a felony.  VA has a statutory obligation to 
assist the appellant in the development of his claim.  The 
duty to assist incarcerated veterans requires VA to tailor 
its assistance to meet the peculiar circumstances of 
confinement as such individuals are entitled to the same care 
and consideration given to their fellow veterans.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  However, the United 
States Court of Appeals for Veterans Claims has held that the 
Secretary is not authorized by statute or regulation to 
subpoena the warden at a state correctional facility and 
direct the release of the appellant from that facility.  See 
Bolton v. Brown, 8 Vet. App. 185, 191 (1995). 

The record contains a VA Form 9, in which the appellant 
expressed his desire to have a hearing before a Member of the 
Board traveling to the RO.  In more recent correspondence, 
dated in October 2000, the appellant reiterated his request 
for such a hearing and requested VA to make the appropriate 
arrangements to facilitate his appearance.  By letter dated 
in November 2000, the RO properly advised the appellant that 
it had no authority to issue an order for his transportation 
to secure his appearance, and that it would be his 
responsibility to appear for any scheduled hearings.  
However, there is no indication that a hearing was ever 
scheduled.  The requested hearing must be scheduled and the 
appellant should be allowed the opportunity to make his own 
arrangements to appear for the hearing.  Since "Travel Board 
hearings" are scheduled by the RO (See 38 C.F.R. § 20.704(a) 
(2000)), the Board is herein remanding the case for the 
purpose of satisfying this procedural due process obligation.  

The Board further notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law redefines the 
obligations of the Department of Veterans Affairs (VA) with 
respect to the duty to assist, and supercedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107).

In view of the foregoing, the Board must remand the case to 
ensure that the appellant is afforded all due process of law.  
Accordingly, this case is REMANDED for the following 
development:

1.  The RO must review the claims file and 
ensure that any and all notification and 
development actions applicable to the 
appellant's claim and required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 are completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

2.   Thereafter, the case should be reviewed 
by the RO.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative, if one is selected, should be 
provided with a supplemental statement of the 
case.  The supplemental statement of the case 
must contain notice of all relevant actions 
taken on the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to the 
issue currently on appeal.          

3.  Upon completion of the above, the RO 
should make the necessary arrangements to 
schedule the appellant to appear at a 
hearing at the RO before a member of the 
Board.  The RO should provide the 
appellant adequate notice and as much 
advance notice as possible in order to 
allow him sufficient time to make his own 
arrangements to appear for the hearing. 
The appellant is hereby advised that it 
is his sole responsibility to make 
arrangements for his appearance on the 
scheduled hearing date.   He is further 
advised that if he desires to withdraw 
the hearing request prior to the hearing, 
he may do so in writing pursuant to 
applicable provisions.  All 
correspondence pertaining to this matter 
should be associated with the claims 
folder.

The case should then be returned to the Board for further 
appellate consideration, if in order.  By this remand, the 
Board intimates no opinion, legal or factual, as to the 
ultimate disposition of this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




